Citation Nr: 1112398	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-38 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to radiation and/or herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding has been associated with the claims file.  

The issues of tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Princeton in January 1962 and April 1962 off the coast of the Republic of Vietnam.

2.  Diabetes mellitus, type II was first demonstrated many years after service and the probative, competent medical evidence of record does not link the disorder to active service, to include exposure to ionizing radiation and/or herbicide exposure.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in December 2008 satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran has not had a VA examination to assess the nature and etiology of his diabetes mellitus.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case.  In this regard, the Veteran contends that he was exposed to radiation and Agent Orange during his service.  There is no competent medical evidence indicating an association between any current diabetes mellitus and service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms "); see also Watters v. Shinseki, 601 1274, 1278 see also (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain medical examinations or medical opinions in order to decide the eye claim in this case.  38 C.F.R. § 3.159(c) (4) (i).  

II. Service Connection

The Veteran contends that he has diabetes mellitus as a result of ionizing radiation exposure from his participation in Operation DOMINIC I, conducted from April 25, 1962 to December 31, 1962.  Alternatively, he also asserts that he is entitled to service connection for his diabetes mellitus due to herbicide exposure.  To afford him every possibility, the Board will analyze whether the Veteran is entitled to the presumptions for radiation and herbicide exposure as well as whether he is entitled to direct service connection.  

With respect to the theory of exposure to ionizing radiation, service connection for a disorder that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).  First, qualification under the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the veteran develops one the listed cancers and establishes his or her participation in a "radiation risk activity."  

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma;  (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; and (xv) cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2).  A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d) (3) (i).  

A "radiation risk activity" is defined to include onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d) (3) (ii).  The term "atmospheric detonation" includes underwater nuclear detonations.  38 C.F.R. § 3.309(d) (3) (iii).  And the term "onsite participation" includes during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d) (3) (iv).  For tests conducted by the United States, the term "operation period" includes, for Operation DOMINIC I, the period April 25, 1962 through December 21, 1962.  38 C.F.R. § 3.309(d) (3) (v) (R), (S).  While the evidence of record establishes that the Veteran participated in Operation DOMINIC I, his diabetes mellitus is not included in the list of presumptive diseases under 38 C.F.R. § 3.309(d).  

Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that my be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) (2) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the Veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b) (2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b) (4).  If any of the three requirements listed at 38 C.F.R. § 3.311(b) (1) (i), (ii) and (iii) have not been met, it shall be determined that a disease has not resulted from exposure to ionizing radiation under such circumstances.  

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b) (2) (i)-(xxiv).  

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a) (1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c) (1).  

Again, the Veteran has been diagnosed with diabetes mellitus.  This disorder is not listed as a radiogenic disease under 38 C.F.R. § 3.311(b) (2) (i)-(xxiv).  Further, he submitted a June 1982 letter which lists the Veteran's individual radiation exposure doses.  However, he has not submitted medical evidence that his diabetes mellitus disorder is related to iodized radiation exposure. 38 C.F.R. § 3.311(b) (4).  

Third, even if the Veteran does not meet the requirements of38 C.F.R. § 3.309(d) (3) (presumptive service connection) and 38 C.F.R. § 3.311(b) (service connection based on the certain conditions specified in that regulation), the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

However, before the Board addresses whether the Veteran is entitled to service connection on a direct basis, the Board will address the Veteran's assertions that his diabetes mellitus is related to his herbicide exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

In this case, the Veteran's Form DD-214 indicates that the Veteran was in the U.S. Navy and served aboard the USS Princeton.  A PIES response indicated an inability to determine whether the Veteran served in Vietnam as the USS Princeton was in the official waters of the Republic of Vietnam from January 25, 1962 to January 26, 1962 and in April 1962 but there are no records to provide conclusive proof of in-country service.  The Veteran has never actually claimed that he either served, or was physically present, in Vietnam.  Rather, he appears to aver that, through his service onboard the USS Princeton, he was exposed to herbicides by being near aircraft that flew over or equipment that was used in Vietnam.  He testified to this fact during his June 2010 Board hearing and indicated never leaving the USS Princeton to travel into Vietnam or within the inland waterways of the country.  

As such, the Veteran is considered a blue water veteran.  VA Manual M21-1MR describes "blue water" veterans in the following passage: "Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from "brown water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN [Republic of Vietnam].  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  A January 2010 VA Bulletin including information on Policy 211 did not list the USS Princeton among vessels that had operations on inland ("brown water") waterways. There are no findings that suggest service in Vietnam, to include duty on inland waterways.

In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to Agent Orange is not warranted.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert denied 129 S.Ct. 1002 (2009).  

However, like the presumptions regarding radiation exposure, the regulations governing presumptive service connection for herbicide exposure do not preclude a Veteran from establishing service connection with proof of actual direct causation. See Combee, 34 F.3d at 1039.  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, although the Board notes that the Veteran has not alleged direct service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran claims that his diabetes mellitus is the result of service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms currently and that he was injured during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his diabetes mellitus.    

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, diabetes mellitus is not a condition that can be diagnosed or causally related to military service through lay observation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of diabetes mellitus.  

Turning to the medical records, the Veteran's service treatment records are devoid of any complaint, finding, or treatment of diabetes mellitus.  There is no evidence that the Veteran developed this disorder within one year of service separation.  Indeed, the medical records provide that the Veteran was not diagnosed with diabetes mellitus until January 2000, almost 37 years after service.  Specifically, an April 2004 private treatment note from Dr. C.A.B. indicates that the Veteran was diagnosed with diabetes in 2000.  He was treated thereafter with medication and diet modification.  None of the medical records associated with the claims file mention his service, and they do not relate his diabetes mellitus to service or to any event therein.  

In support of his claim, the Veteran also submitted literature regarding job enlistment descriptions, including helmsmen who were required to repair, maintain, and stow equipment in preparation for underway operations.  The literature, however, does not provide a causal relationship between his diabetes mellitus and service.  This literature does not refer to the Veteran himself, nor is it specific to the particular circumstances and events described by him with respect to his service.  The possible risk factors listed in the literature are speculative and not definitive.  The literature does not show that there is a direct causal relationship. Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Based upon the foregoing, service connection for diabetes mellitus is not warranted on a direct or presumptive basis.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to radiation and/or herbicide exposure, is denied. 


REMAND

Reasons for Remand:  To obtain VA treatment records and schedule a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c) (2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran testified during his June 2010 Board hearing that he began receiving VA medical treatment in 2009 when he established care through VA and that he has been treated exclusively through VA since that time.  The Veteran specifically testified to obtaining treatment from the VA audiology department to assess his hearing and be fitted for hearing aids.  No VA treatment records have been associated with the claims file, although in March 2009, the RO attempted to obtain treatment records from the VA Medical Center in Fayetteville, Arkansas.  At that time, there were no treatment records.  However, based upon the Veteran's June 2010 testimony, another request should be made and these records should be obtained as they appear pertinent to the Veteran's claims of service connection.  On remand, the RO should obtain treatment records from all VA medical centers for which the Veteran has sought treatment, to include the Fayetteville VA Medical Center from 2009 to the present.  See 38 C.F.R. § 3.159(c) (2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 464, 466-67 (1998); Bell, 2 Vet. App. at 613.  Any negative response regarding attempts to obtain these records should be fully documented and the Veteran should be notified.  

With respect to the Veteran's hearing loss claim, if these VA treatment records show that the Veteran suffers from hearing loss, he should be afforded a VA examination to determine the nature and etiology of his hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  By way of background, the Veteran's Form DD Form 214 indicates that he was a signalman while serving in the U.S. Navy.  In November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a moderate probability that a signalman was exposed to in-service noise exposure.  During his June 2010, the Veteran testified that he suffers from current diagnoses of hearing loss and tinnitus for which he has been treated through the VA.  He opined that these disorders were caused by his in-service noise exposure during his time on the U.S.S. Princeton.  The Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded.  He is also competent to report symptoms he experiences with respect to his hearing.  However, he is not competent to provide a diagnosis or opine as to the etiology of a hearing disorder.  

Turning to the medical evidence, the Veteran's service treatment records provide that the Veteran's hearing was tested upon his service enlistment in January 1960 and during service separation in February 1963.  His whispered voice test during the January 1960 and February 1963 examinations was 15/15 for both ears which is considered normal.  Nevertheless, whispered voice test is an unreliable predictor of hearing loss.  See Training Letter 10-35.  Post-service medical records from Dr. B are also silent for a diagnosis of hearing loss or tinnitus.  

Assuming the VA treatment records to be obtained show a current diagnosis of hearing loss, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would be helpful if the examiner brings his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

With respect to the tinnitus claim, the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of tinnitus.  However, the Veteran now asserts that he suffers from tinnitus, and that tinnitus had its onset soon after service discharge.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, i.e. he is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In other words, the Veteran's assertions that he experiences ringing in his ears now and experienced tinnitus soon after service are sufficient evidence of a diagnosis of tinnitus.  Given that he attributes the tinnitus to in-service noise exposure, the Board finds that a VA examination is warranted to address the etiology of his tinnitus.  See McLendon, 20 Vet. App. at 81.  

Further, it is also noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from any and all VA medical centers where the Veteran received medical treatment, to include the Fayetteville VA Medical Center from 2009 to the present.  

2. Schedule the Veteran for a VA audiological examination.  The examiner is requested to provide an opinion as to the nature and etiology of the Veteran's tinnitus.  If the VA treatment records show a current diagnosis of hearing loss, the examiner should also provide an opinion as to the nature and etiology of any bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

Disregarding that complaints of tinnitus are not documented in the service treatment records, the examiner should also proffer an opinion as to whether any curr ent tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought with respect to the Veteran's service connection claims for hearing loss and tinnitus are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).














